Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 12/21/2021.  Claims 1-12, 25, 27, 29-34 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-12, 25, 27, 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 25 which recites the method and base station for hybrid beam forming architecture-based calibration compensation, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method comprising: determining, by a base station, a preset calibration weight vector matrix W and a preset first calibration signal matrix S, wherein W HW =NIN , SHS =NI, , IN and IP represent N-dimensional unit matrix and P-dimensional unit matrix respectively, the N is a total quantity of analog transmission channels corresponding to one digital transmission channel, and P represents a total quantity of digital transmission channels; transmitting N times consecutively, by the base station, a respective one of calibration signals in the preset first calibration signal matrix S through analog transmission channels corresponding to each of the digital transmission channels, a respective one of calibration weight vectors in the preset calibration weight vector matrix W being used in each of the N times of the transmitting; constructing, by the base station, a first received data vector matrix YTX based on all received signals obtained, and calculating a transmission channel error matrix Ex according to the calibration weight vector matrix W, the first calibration signal matrix S and the first received data vector matrix YTX; performing, by the base station, an error compensation on a respective one analog transmission channel according to each element contained in the transmission channel error matrix ETX.
The prior art of record, also does not teach or suggest the method and base station as recited in claims 7 and 27 with respect to the method comprising: determining, by a base station, a preset calibration weight vector matrix W and a preset calibration signal So, wherein W HW = NIN , and the N is a total quantity of analog reception channels corresponding to one digital reception channel; receiving, by the base station, the calibration signal So through the analog reception channels N times consecutively, one of calibration weight vectors in the preset calibration weight vector matrix W being used during each of the N times of the receiving; constructing, by the base station, a second received data vector matrix YRX based on all received signals obtained, and calculating a reception channel error matrix ETX according to the calibration signal So and the second received data vector matrix YTX; performing, by the base station, an error compensation on a respective one of analog reception channels according to each element contained in the reception channel error matrix ETX.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631